Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 - 2, 4 – 6,  8 – 10, and 12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for of transmitting and receiving an uplink control channel based on a short transmission time interval frame structure. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method of transmitting a short uplink physical control channel (sPUCCH), the method comprising:
receiving a downlink data channel from a base station;
receiving an user equipment (UE)-specific offset value to transmit the sPUCCH for the downlink data channel through higher layer signaling; and
transmitting the sPUCCH including ACK/NACK information for the downlink data channel through a resource determined based on the UE-specific offset value, 
wherein a 2-bit value of a sPUCCH field is included in a downlink control information (DCI) for determining the resource to transmit the sPUCCH for the downlink data channel.

Regarding claim 5, a method of receiving a short uplink physical control channel (sPUCCH), the method comprising:
transmitting a downlink data channel to a user equipment;
transmitting an user equipment (UE)-specific offset value to receive the sPUCCH for the downlink data channel through higher layer signaling; and
receiving the sPUCCH including ACK/NACK information for the downlink data channel through a resource determined based on the UE-specific offset value,
wherein a 2-bit value of a sPUCCH field is included in a downlink control information (DCI) for determining the resource to receive the sPUCCH for the downlink data channel.

Regarding claim 9, a user equipment for transmitting a short uplink physical control channel (sPUCCH), the user equipment comprising:
a receiver configured to receive a downlink data channel from a base station and receive an user equipment (UE)-specific offset value to transmit the uplink control channel for the downlink data channel through higher layer signaling; and
a controller configured to determine a resource for transmitting the sPUCCH  based on the offset value and transmit the sPUCCH,
wherein a 2-bit value of a sPUCCH field is included in a downlink control information (DCI) for determining the resource to transmit the sPUCCH for the downlink data channel.


The closest prior art, Li discloses conventional method for improving control channel structure in shortened transmissions time intervals, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473